Citation Nr: 1243095	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from October 1, 1974 to October 29, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The Veteran, in an April 2012 statement, withdrew the power of attorney for his representative from Veterans of Foreign Wars (VFW).  As such, the Veteran is no longer represented.  No new request for different representation has been received, as such the Board will proceed with the Veteran's claim.  


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran had hepatitis C that is related to his active duty service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in January 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the January 2007 letter. 

The Board observes that the January 2007 letter was sent to the Veteran before the April 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess, supra. 

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.  The Board notes the August 2011 response from Moncrief Army Community Hospital which stated that hospital records from October 1974 were unavailable.  The Board further notes, however, that the records were obtained from the National Personnel Records Center.  

In May 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The above stated issue was previously remanded in May 2011 to provide proper notice, to obtain treatment records and to obtain an opinion with regard to etiology.  The Veteran was afforded proper notice.  Requested treatment records and an etiological opinion were obtained.  As such, the issue of entitlement to service connection for hepatitis C now returns to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion was obtained in November 2011. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate as it is predicated on a full reading of the medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2012).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the [Veteran] regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2012).

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  

Initially the Board notes that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran is seeking service connection for infection with the hepatitis C virus (HCV).  The Veteran testified at his August 2010 Travel Board hearing that he was transfused with two units of blood while he was hospitalized at the Army hospital in October 1974.  The Veteran also testified that he had been told that he had hepatitis after service in 1978 or 1979, and that he had been told that he had chronic hepatitis in approximately the year 2000.  He stated that he had not had any treatment for the hepatitis infection between 1979 and 2000.  See Hearing Transcript pp. 5-9.

Review of the Veteran's service treatment records (STRs) revealed a normal entrance examination dated January 1974.  Review of the record indicates a hematology laboratory slip, dated October 15, 1974, which revealed that the Veteran had a hemoglobin level of 13.0 grams and a hematocrit of 13 percent on that date.  An October 18, 1974 treatment note reported that hemoglobin electrophoresis indicated that the Veteran had sickle cell disease; however, the Veteran's hemoglobin was normal.  It was further noted the Veteran was unfit for duty and that he should be sent to the medical evaluation board.  Subsequently, the Veteran was admitted into Moncrief Army Hospital on October 21, 1974 for hemolytic crisis.  A physical examination at that time determined that the Veteran systemically was within normal limits.  The record indicated that he was hospitalized at the Moncrief Army Hospital from October 21, 1974 to October 29, 1974.  It was noted in various associated treatment records that the Veteran had complained of continuous back and left flank pain for the previous month and had started having headaches and blurry vision.  The associated treatment reports further noted that the Veteran had sickle cell disease and that the Veteran's symptoms could indicate a flare-up or possibly a splenic infarct.  Upon examination and review of tests, it was noted there was no evidence of vitreous hemorrhage, gross hematuria, or pulmonary problems associated with the disease.  The Veteran's symptoms were thought to be associated with the flu.  The records are negative for any blood transfusions or a diagnosis of hepatitis C during the Veteran's active duty service. 

The Board notes initially that the Veteran is currently diagnosed with hepatitis C as noted in various VA treatment records dating from 2006.  As such the Board finds that the Veteran does have a current disability as required under 38 C.F.R. 
§ 3.303 (2012).  

With regard to post service records, a March 1980 hospital treatment note indicated that the Veteran had a history of alcoholic hepatitis in 1978.  Hospital treatment records dating from May 1979 to June 1979 indicated that the Veteran was treated for sickle cell crisis with analgesia, hydration, and cultures.  An associated May 1979 lab report did not indicate that the Veteran had hepatitis C.  The first objective indication in the record of a diagnosis of hepatitis C was on a March 1980 lab report associated with treatment records from a hospital stay dating from March 22, 1980 to March 27, 1980.  A March 22, 1980 lab report noted the Veteran had a hemoglobin level of 12.7 grams and a hematocrit of 38.7 percent.  The Veteran was diagnosed with alcoholic hepatitis.  The March 27, 1980 discharge report provided, in relevant part, a diagnosis of hepatitis probably viral in origin.  

In August 1980 the Veteran suffered a right calcaneus fracture and underwent an open reduction, internal fixation to repair the fracture.  It was noted that the Veteran had 2 units of blood transfused prior to the orthopedic surgery.  An August 1980 lab report and a medical history summary on a May 1981 treatment report failed to note a hepatitis diagnosis.  The Veteran was again admitted to the hospital for treatment from May 9, 1982 to May 19, 1982.  At which time it was noted that the Veteran was diagnosed with hepatitis possibly due to IV drug use.  Various tests were provided to determine which type of hepatitis.  It was determined the Veteran had viral hepatitis.

Subsequent VA treatment records, dating from 2001 to 2011 noted that the Veteran has and is currently being treated for mild hepatitis C.  A VA opinion was requested in November 2011 to determine if the Veteran's hepatitis C was related to his active duty service.  The examiner noted that the Veteran was found to have HCV during a 2002 liver biopsy.  Following a second liver biopsy in 2006, the Veteran was diagnosed with chronic hepatitis C genotype 1b viral load of 983,000.  With regard to risk factors, the examiner noted the May 1982 hospital records which noted that the Veteran presented with hepatitis with an etiology of "possible IV drug use."  The examiner further noted the 2 units of blood given the Veteran prior to his August 1980 surgery for his calcaneal fracture and the absence of any blood transfusions in the service treatment records.  After a review of the complete claims file as well as the medical literature, the examiner opined that it was less likely as not that any documented hepatic pathology was related to the Veteran's service of 29 days in October 1974.  The examiner cited the other risk factors as the likely etiological cause.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what he sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board acknowledges that, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions and that the Veteran's opinion may not be competent with regard to an assessment of etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this instance, while the Veteran is competent to state that he received a blood transfusion in service, he is not competent to distinguish between the symptomatology associated with his hepatitis and his other diagnosed disorders, such as sickle cell disease.  As such, the Veteran is not competent to provide an etiological connection between any symptomatology experience since service with his currently diagnosed hepatitis C.  

With regard to whether the Veteran's contentions have been determined to be credible, the Board notes that the contemporaneous medical records do not support the Veteran's contentions.  In this regard the Board notes the Veteran's contentions that he received a blood transfusion during active duty service.  The service treatment records did not indicate that the Veteran received any blood transfusions while on active duty and indeed all the records indicate that the Veteran's hemoglobin was normal and as such there would have been no reason to provide a blood transfusion.  In addition, there are various post service VA treatment records that fail to provide a diagnosis of hepatitis C.  Treatment records in 1980 and 1982 indicate that the Veteran had viral hepatitis, but a diagnosis of chronic hepatitis was not provided until 2006 following a second liver biopsy.  With regard to continuity of symptomatology the Board notes the lack of treatment symptoms associated with hepatitis.  The Board finds the Veteran's contentions that he had continuing symptomatology to be at odds with the failure to seek treatment for that symptomatology.  As such, the Veteran is not credible on the basis that he sought medical attention with regard to other ailments as noted by the treatment records making his statements appear inconsistent with the record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, any contention that currently diagnosed hepatitis C is related to active duty service is not credible.  

Finally, the Board finds the November 2011 VA examiner's opinion to be the most persuasive medical evidence addressing the issue of the etiology of the Veteran's hepatitis C.  The report reveals that the examiner provided a full and complete rationale for her opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the November 2011 VA examiner's opinion is based upon an evaluation of the Veteran's entire medical record, the Board finds that the opinion is the most probative with regard to the etiology of the Veteran's hepatitis C.  As such, the Board finds that service connection is not warranted for hepatitis C.

With consideration of the above, the competent and most probative medical evidence fails to show any link between the Veteran's active duty service and his hepatitis C.  As the most probative evidence is against a finding in favor of the grant of service connection, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


